       Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LIN LIU,

                       Plaintiff,                 19 cv. 10784 (JGK)

           - against -                            OPINION AND ORDER

DANIEL B. SMITH, 1 ET AL.

                    Respondents.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Lin Liu, applied for an immigrant visa as a

derivative child of her father, who applied for and received an

employment-based fifth preference visa (“EB-5 visa”).            The

defendants denied Ms. Liu a visa because, by the time a visa

number became available, she was too old to qualify as a

derivative child.     Ms. Liu alleges that the defendants

calculated her age incorrectly pursuant to the Child Status

Protection Act (the “CSPA”), and that she is entitled to a visa

as a derivative child of her father.        She alleges that the

defendants unreasonably interpreted the CSPA, that the

defendants improperly adopted a legislative rule in

contravention of notice and comment procedures, and that the

rule was unlawfully retroactively applied to her.           She brings



1 This action originally was brought against the former Secretary of State,
Michael Pompeo. “[W]hen a public officer who is a party in an official
capacity . . . ceases to hold office while the action is pending” the
officer’s successor “is automatically substituted as a party.” Fed. R. Civ.
P. 25(d). The Clerk is directed to change the caption to reflect the
substitution of Daniel B. Smith as the Acting United States Secretary of
State for Michael Pompeo.
                                     1
        Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 2 of 16



this suit against Daniel B. Smith, in his official capacity as

Acting United States Secretary of State, Edward J. Ramotowski,

in his official capacity as Deputy Assistant Secretary of State

for Visa Services, the United States Department of State

(“DOS”), and the United States of America.          The defendants move

to dismiss for failure to state a claim pursuant to Federal Rule

of Civil Procedure 12(b)(6).        For the following reasons, the

motion to dismiss is granted.

                                    I.

       The following allegations are taken from the Complaint and

are accepted as true for purposes of the motion to dismiss.

       The plaintiff, Lin Liu, is a Chinese national.          Compl.

¶¶ 42, 68.    On September 18, 2014, Ms. Liu’s father filed an I-

526 petition for an EB-5 visa, when the plaintiff was 18 years

old.    Compl. ¶ 43.    With certain limitations, children and

spouses of individuals applying for family- or employment-based

visas, including an EB-5 visa, can qualify for the same status

as the adult applicant.       Compl. ¶ 14; 8 U.S.C. § 1153(d).           To

qualify as a derivative child, the individual must be unmarried

and under 21 years old.       Compl. ¶ 15; 8 U.S.C. § 1101(b)(1).

       Once a visa petition is filed, it is assigned a “priority

date” that determines the order in which a visa number becomes

available.    Compl. ¶ 8; see 8 U.S.C. § 1153(e).         After a

petition is approved, the petitioner and derivative family


                                      2
      Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 3 of 16



members must wait for that visa number to become “available.”

Compl. ¶ 9.    When the petitioner’s priority date becomes

“current,” the individual and the individual’s derivative family

members can apply for the visas.        Compl. ¶ 10.    DOS publishes a

monthly Visa Bulletin, which lists priority dates that are

current by country of origin and category.        When a priority date

becomes current depends, in part, on the country of origin

because Congress sets limits by country of origin and category

on the number of visas that can be issued.        Compl. ¶ 12.     After

an applicant has submitted all the required fees and documents

to the National Visa Center (the “NVC”), part of DOS, and the

visa number becomes available, the applicant must appear for an

in-person interview.    8 U.S.C. §§ 1202(h), 1201(a)(1).

     In 2014, President Obama issued a presidential memorandum

seeking to simplify and streamline the visa application system.

Compl. ¶ 31.    In response to the memorandum, the Government

modified the Visa Bulletin.     Compl. ¶¶ 33-34.       Before these

changes, the Visa Bulletin only listed when priority dates

became current for final action, meaning when the visa numbers

were authorized for issuance.      See Compl. ¶¶ 34-35.      The

Government changed the Visa Bulletin to show not only when the

priority date became current for final action, but also when

applicants could submit their materials to the NVC.          Id.   The

chart showing the date at which the priority date becomes


                                    3
      Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 4 of 16



current for final action is titled “APPLICATION FINAL ACTION

DATES FOR EMPLOYMENT-BASED PREFERENCE CASES” and the chart

showing the date on which the applicant can submit materials to

the NVC is titled “DATES FOR FILING OF EMPLOYMENT-BASED VISA

APPLICATIONS.”     Compl. ¶ 35.   The NVC accepts application

materials, as listed on the Dates for Filing chart of the Visa

Bulletin, before the visa is “authorized for issuance” under the

Final Action Dates chart.     Compl. ¶ 38.

     The plaintiff began the visa application process after her

father’s I-526 petition was approved on February 19, 2016.

Compl. ¶¶ 46-47.     On August 3, 2016, the NVC completed its

review of the plaintiff’s application materials and placed her

in line for an interview with the United States Consulate.

Compl. ¶ 54.   Before her interview, the plaintiff’s priority

date in the Dates for Filing chart retrogressed, meaning it was

no longer current.     Compl. ¶ 55.       Visa retrogression occurs when

more people in a particular category or country apply for a visa

than the number of visas available for that month.         On January

22, 2018, the plaintiff’s priority date once again became

current in the Dates for Filing chart and the plaintiff and her

family were again placed in line for an interview with the

Consulate.   Id.    The interview took place on May 30, 2019, and

the plaintiff’s priority date became current in the Final Action

Dates chart in May 2019.     Compl. ¶¶ 56-58.      At that point, the


                                      4
         Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 5 of 16



plaintiff was 23 years old.        Compl. ¶ 57.     At the interview, the

plaintiff’s parents’ visas were issued, but the plaintiff’s visa

was denied because she was too old to be considered a derivative

child.       Compl. ¶¶ 58-59.

       The Child Status Protection Act (the “CSPA”) was enacted to

ensure that the administrative delay in processing visa

applications did not lead to children aging out of their

derivative status.       Compl. ¶ 19, 21.     Under the CSPA, age for

purposes of derivative status is calculated as follows:

       (A)    the age of the alien on the date on which an immigrant
              visa number becomes available for such alien (or, in
              the case of subsection (d), the date on which an
              immigrant visa number became available for the alien’s
              parent), but only if the alien has sought to acquire
              the status of an alien lawfully admitted for permanent
              residence within one year of such availability;
              reduced by

       (B)    the number of days in the period during             which        the
              applicable petition . . . was pending.

8 U.S.C. ¶ 1153(h)(1); Compl. ¶ 23.

       The parties agree that the plaintiff’s petition had been

pending for one year, five months, and one day.            See P. Br. at 6

n.1.    The dispute in this case centers around the proper

interpretation of when a visa number becomes “available” for

purposes of determining an applicant’s age under the CSPA.                If

the date a visa number becomes available, for CSPA purposes,

were determined by when the applicant’s priority date becomes

current on the Dates for Filing chart, then the plaintiff should


                                       5
       Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 6 of 16



have been considered a derivative child of her father.             However,

the defendants interpreted the statute to mean a visa number

becomes available when the applicant’s priority date becomes

current on the Final Action Date chart because a visa could not

have been issued prior to that date.         Based on the defendant’s

interpretation, the plaintiff was not considered a derivative

child and was denied a visa on that basis.

      The plaintiff brings claims for: (1) declaratory judgment

that the defendant’s interpretation of the CSPA is improper;

(2) declaratory judgment that the implementation of the updated

Visa Bulletin violated the notice and comment rulemaking

procedures of the Administrative Procedures Act (the “APA”); and

(3) declaratory judgment that the requirements set forth by the

updated Visa Bulletin were improperly applied retroactively.

The defendants move to dismiss all claims on the basis that the

Government’s application of the statute is lawful.

                                    II.

      In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). 2   The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely


2 Unless otherwise noted, this Opinion and Order omits all alterations,
citations, footnotes, and internal quotation marks in quoted text.
                                      6
         Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 7 of 16



to determine whether the complaint itself is legally

sufficient.”      Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985).     The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.”         Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.”             Id.      When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken.         See Chambers v. Time Warner,

Inc., 282 F.3d 147, 153 (2d Cir. 2002).




                                       7
      Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 8 of 16



                                  III.

                                   A.

     The plaintiff first seeks a declaratory judgment that the

defendants’ interpretation of the CSPA is unlawful.          The CSPA

specifies that, to calculate age, one must subtract from the

applicant’s age the time lost due to administrative delay after

the “visa number becomes available” so long as the applicant

sought to acquire the visa within one year of availability.            8

U.S.C. § 1153(h).    The plaintiff contends that the date a visa

number becomes available is when the applicant’s priority date

becomes current on the Dates for Filing chart.         The defendants

interpret the statute to mean that the visa number becomes

available when the applicant’s priority date becomes current on

the Final Action Date chart.      The defendants’ interpretation is

consistent with the ordinary meaning of the text of the CSPA and

with the text and history of the statute.

     Congress mandates limits on the number of employment-based

visas that can be issued.     8 U.S.C. § 1153(b)(5).      It is

unlawful to issue a visa number in excess of the limits set by

Congress.    See id. §§ 1153(a), (b)(5) & (d), 1153(e)(1).

Pursuant to the ordinary meaning of the term “available,” a visa

number cannot be considered available until it can be issued

legally.    Whether or not an applicant may submit materials to

the NVC does not impact the question of whether the visa may be


                                    8
      Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 9 of 16



issued, and as such, the date on which an applicant can submit

materials to the NVC cannot be considered the date on which the

visa number becomes available.      Rather, the defendants properly

construe the date on which the applicant’s priority date becomes

current on the Final Action Date chart to be the date on which

the applicant’s visa becomes available because that is the chart

that indicates when the defendants would be legally authorized

to issue a visa.   It cannot be said that a visa is available

until the defendants are legally authorized to issue it.          As

such, the defendants were correct to tether availability to the

Final Action Date chart.

     The history and purpose of the CSPA confirm this

interpretation.    While the CSPA was passed to prevent applicants

from aging out of their derivative status, it was designed to

prevent aging out “because of—but only because of—bureaucratic

delays.”   Scialabba v. Cuellar de Osorio, 573 U.S. 41, 53 (2014)

(Opinion of Justice Kagan).     Notwithstanding the protections of

the CSPA, “the beneficiary may age out solely because of the

time [she] spent waiting in line for a visa to become

available.”   Id. at 45; see also id. at 53 (“[T]he months or,

more likely, years the alien spends simply waiting for a visa to

become available—is not similarly excluded in calculating [her]

age: Every day the alien stands in that line is a day [she]

grows older, under the immigration laws no less than in life.”).


                                    9
     Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 10 of 16



As the Supreme Court has interpreted the statute, the CSPA is

designed to prevent an applicant from aging out of the

applicant’s derivative status due to bureaucratic delays, but

not because of delays due to congressional limits on the

availability of visas.    Consistent with this backdrop, the most

reasonable interpretation of when the visa number becomes

available is when the applicant’s priority date becomes current

on the Final Action Date chart, rather than the Dates for Filing

chart.    The Dates for Filing chart provides a mechanism to

reduce further administrative delay by informing applicants when

they can file their papers to ensure timely issuance of visas

when they become available.     However, the CSPA does not protect

the plaintiff from aging out of her derivative status due to the

time she spent waiting for a visa to become available pursuant

to the country-specific limitations on numbers of visa numbers

issued.

     The Board of Immigration Appeals (“BIA”) has come to the

same conclusion.   The BIA has noted that “[w]hile the CSPA was

enacted to alleviate the consequences of administrative delays,

there is no clear evidence that it was intended to address

delays resulting from visa allocation issues, such as the long

wait associated with priority dates.”       Matter of Wang, 25 I. &

N. Dec. 28, 38 (BIA 2009).




                                   10
     Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 11 of 16



     District courts considering this issue have also held that

the CSPA does not factor in the time an applicant spends waiting

for a visa number to become available due to the limitations set

by Congress.   See, e.g., Li v. Renaud, 709 F. Supp. 2d 230, 242

(S.D.N.Y. 2010), (“[T]he delay in the issuance of a visa to [the

plaintiff] was caused by the demand for visas exceeding the

relevant Numerical Limitation” and as such, the delay was “not

the type of delay that Congress sought to address in enacting

the CSPA.”), aff’d 654 F.3d 376 (2d Cir. 2011); Jieling Zhong v.

Novak, No. 08-cv-4597, 2010 WL 3302962, at *6 (D.N.J. Aug. 18,

2010) (“[T]he CSPA was not intended to address aging out as a

result of delays caused by the high demand for a finite number

of visas.”).

     In this case, the visa number became available to the

plaintiff in May 2019 when her priority date became current in

the Final Action Date chart.     That was the date on which the

visa number became available for CSPA purposes because that was

the date on which the defendants legally could issue the visa

number pursuant to the country-specific limits mandated by

Congress.   At that point, she was 23 years old.       After reducing

her age by one year, five months, and one day, the time while

the petition was pending, the plaintiff still would be over 21

years old, making her ineligible for derivative status under the




                                   11
        Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 12 of 16



CSPA.    The defendants appropriately denied her a visa on that

basis.

      Accordingly, the defendant’s use of the Final Action Date

chart to determine when a visa number became available for the

plaintiff for CSPA purposes was completely consistent with the

CSPA and lawful.

                                      B.

      The plaintiff claims that the defendants’ use of the Final

Action Dates chart for determining age pursuant to the CSPA

constitutes a legislative rule requiring notice and comment

rulemaking under the APA.        Because the defendants’ policy is

more appropriately characterized as an interpretive rule, the

plaintiff’s argument fails.

      An agency need not conduct notice and comment rulemaking to

issue or amend interpretive rules.         5 U.S.C. § 553(b)(3)(A).

“[T]he critical feature of interpretive rules is that they are

issued by an agency to advise the public of the agency’s

construction of the statutes and rules which it administers.”

Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 97 (2015).             The

distinction between a legislative rule and an interpretive rule

“is the source of much scholarly and judicial debate.”             Id. at

96.   However, the Court of Appeals for the District of Columbia

has provided instructive guidance:

             A legislative rule is one that has legal effect or,
             alternately, one that an agency promulgates with the

                                      12
     Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 13 of 16



           intent to exercise its delegated legislative power by
           speaking with the force of law. An interpretive rule,
           meanwhile, is one that derives a proposition from an
           existing document, such as a statute, regulation, or
           judicial decision, whose meaning compels or logically
           justifies the proposition. An interpretive rule,
           instead of creating legal effects, thus puts the
           public on notice of pre-existing legal obligations or
           rights.

Nat. Res. Def. Council v. Wheeler, 955 F.3d 68, 83 (D.C. Cir.

2020).   The Second Circuit Court of Appeals has referred to a

“comprehensive test” from the Court of Appeals for the District

of Columbia to determine whether a rule is interpretive or

legislative:

           (1) whether in the absence of the rule there would not
           be an adequate legislative basis for enforcement
           action or other agency action to confer benefits or
           ensure the performance of duties, (2) whether the
           agency has published the rule in the Code of Federal
           Regulations, (3) whether the agency has explicitly
           invoked its general legislative authority, or (4)
           whether   the   rule   effectively  amends   a   prior
           legislative rule. If the answer to any of these
           questions is affirmative, we have a legislative, not
           an interpretive rule.

Sweet v. Sheahan, 235 F.3d 80, 91 (2d Cir. 2000) (citing          Am.

Min. Cong. v. Mine Safety & Health Admin., 995 F.2d 1106, 1112

(D.C. Cir. 1993).

     In this case, DOS’s Foreign Affairs Manual (“FAM”),

published on DOS’s website, provides that “the CSPA age is

determined on the date that . . . the principal alien’s visa

became available (i.e., the date on which the priority date

became current in the Application Final Action Dates and the


                                   13
       Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 14 of 16



petition was approved, whichever came later).”          9 FAM 502.1-

1(D)(4)(a).    This rule “puts the public on notice of pre-

existing legal obligations or rights.”         See Nat. Res. Def.

Council, 955 F.3d at 83.      And applying the test described in

Sweet compels the conclusion that the provision at issue in this

case is an interpretive rule.       Even without the rule, the

defendants still would be able to interpret the statute in

accordance with their conclusion in this case.          The rule is not

published in the Code of Federal Regulations.          The agency has

not explicitly invoked its legislative authority.           Rather, the

FAM, by its own terms merely “contains directives and guidance

for Department of State personnel based on statutes,

regulations, Executive Orders, Presidential directives, OMB

circulars and other sources.”       9 FAM 101.1-1.     And the decision

to tether availability of a visa number to when an applicant’s

priority date becomes current on the Final Action Date chart

does not amend a prior legislative rule.

       Accordingly, the agency decision linking the availability

of a visa number to the time when an applicant’s priority date

becomes current on the Final Action Date chart cannot be said to

be a legislative rule requiring notice and comment under the

APA.




                                     14
     Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 15 of 16



                                   C.

     The plaintiff alleges that the defendants unlawfully

applied the updated Visa Bulletin to the plaintiff

retroactively.   The plaintiff’s claim fails because DOS did not

implement a new policy, and therefore there was nothing that

could have been applied retroactively to the plaintiff.

     The Visa Bulletin formerly contained one chart that listed

the priority dates that were current for visa number

availability.    DOS updated the Visa Bulletin to include a second

chart showing when applicants could file their applications with

the NVC.   However, the Final Action Date chart, not the Dates

for Filing chart, reflects the information previously listed in

the one-chart Visa Bulletin.     In other words, the Dates for

Filing chart is the new feature in the Visa Bulletin, not the

Final Action Date chart.    Both before and after the

modernization of the Visa Bulletin, DOS used the same

information to determine when a visa number became available,

namely, when a visa number could be issued legally given the

limits set by Congress.    While DOS did change the format in

which it conveyed this information—posting two charts to the

Visa Bulletin rather than one chart—the substantive policy did

not change.   The newly added Dates for Filing chart reflects

useful information for when applicants can begin submitting

materials to the NVC, but it does not reflect when visa numbers


                                   15
       Case 1:19-cv-10784-JGK Document 42 Filed 01/25/21 Page 16 of 16



are legally available.      Therefore, the plaintiff has not pleaded

adequately that the defendants changed their policy with respect

to tethering visa number availability to when the visa number

could be issued lawfully given country and category limits to

visa allocation.

       Accordingly, the plaintiff has failed to state a claim that

the defendants unlawfully retroactively applied a new policy to

her.

                                 CONCLUSION

       The Court has considered all of the arguments raised by the

parties.    To the extent not specifically addressed, the

arguments are either moot or without merit. 3          For the reasons

discussed above, the motion to dismiss is granted.            The Clerk is

directed to enter judgment dismissing the case with prejudice.

The Clerk is also directed to close all pending motions and to

close this case. 4

       SO ORDERED.

Dated:      New York, New York
            January 25, 2021              _______/s/ John G. Koeltl______
                                                  John G. Koeltl
                                           United States District Judge




3 Because the defendants lawfully applied the CSPA, it is unnecessary to reach
the issue of consular nonreviewability.
4 This is not a case that would benefit from oral argument and the request for

oral argument is therefore denied.
                                     16
